     Case 1:18-cv-01316-DAD-GSA Document 17 Filed 05/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   EDWARD SIMEON PITTMAN,                            No. 1:18-cv-01316-DAD-GSA (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, PERMITTING
14   DR. GEOFFREY KAMEN, et al.,                       ACTION TO PROCEED WITH CERTAIN
                                                       CLAIMS AND DEFENDANTS, AND
15                      Defendants.                    DISMISSING ALL OTHER CLAIMS AND
                                                       DEFENDANTS
16
                                                       (Doc. No. 16)
17

18

19          Plaintiff Edward Simeon Pittman is a prisoner proceeding pro se and in forma pauperis

20   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United

21   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On April 8, 2020, the assigned magistrate judge issued findings and recommendations,

23   recommending that this action proceed only with plaintiff’s medical indifference claim against

24   defendant Kamen and retaliation claims against defendants Kamen and Hickman. (Doc. No. 16 at

25   5–7, 10–11.) The magistrate judge also recommended that all other claims and defendants be

26   dismissed from this action based on plaintiff’s failure to state a claim. (Id. at 12.) The findings

27   and recommendations were served on plaintiff and contained notice that any objections were to

28   be filed within fourteen (14) days of service. (Id.) No objections have been filed, and the time to
                                                       1
     Case 1:18-cv-01316-DAD-GSA Document 17 Filed 05/20/20 Page 2 of 2

 1   do so has now passed.

 2          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, the

 3   court has conducted a de novo review of the case. Having carefully reviewed the entire file, the

 4   court finds the findings and recommendations to be supported by the record and proper analysis.

 5          Accordingly,

 6          1.      The findings and recommendations issued on April 8, 2020 (Doc. No. 16) are

 7                  adopted in full;

 8          2.      This action now proceeds with plaintiff’s first amended complaint (Doc. No. 14)

 9                  on the following claims:

10                  a.       Plaintiff’s Eighth Amendment medical indifference claim against

11                           defendant Kamen; and

12                  b.       Plaintiff’s First Amendment retaliation claims against defendants Kamen

13                           and Hickman;

14          3.      All other claims and defendants are dismissed from this case without leave to

15                  amend due to plaintiff’s repeated failures to state a claim; and

16          4.      This case is referred back to the assigned magistrate judge for further proceedings,

17                  including initiation of service of process.

18   IT IS SO ORDERED.
19
        Dated:     May 20, 2020
20                                                         UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                       2
